Honorable Qsorgs B. Sheppard - Page 2


      stats.  Is this oase, Is the witness entitled to
      mileage from the plaos he lives In the other
      state to the oourt, or 18 he antitled to the
      mileago traveled from the Texas state line to
      the aourt?
           “2.  The w1tne.88has not b33n subpoenaed in
      Texas but has voluntarily aoaepted ssrrlae of sub-
      !r;txi; the other state and travels to the oourt
               . Is euoh witness entitled to tileage
      Warn ths plaos he travels in ths other state to
      the oourt, or Is he entitled to mileage f'ron the
      Texas state line to the oourt?W
          House Bill Bo. 214, Aote of the Forty-seventh
Legislature, RsgHlar SeasIon, 1941, Is an act mending Ar-
tlole 1036, Title 15, Chapter 2 oi ths Cods or Criminal
Prooedure oi 1925, as cuuendsdby Chapter 75, page 113, dots
of the Regular Session or the Fortieth Legislature, and
by Chapter 143, p-s 239, of the Aota of the Regular Ses-
sion or the Farty-skcth Lsglslature, protldJss for the
payment of witness fess by the State of Texas, and desoribes
the prooedurs to bs tollowsd In the paymsnt thereof and
deolaring an eaergenoy.
           Said Eouse Bill Xo. 2l4, supra,   reads   in   part   as
r0uow8:

           WArtlole 1036.

             m(1). Any witness who aay.hars been sub-
      poenaed, or shall hare been recognized or at-
      taohed and given bond for his 6ppearanos before
      any Court,   or before any grand jury,  out of the
      00unty.or his residenos,   to tmiry    in a r0ioly
      case regardless or disposltlon of said 08~8, and
      who appears In oonpllanoe ~1% the obligations
      of such reoognlzanae   or bond, shall be allowsd
      Three (3) Uents per mI1e going to and returnIns
      rrom the Court or grand jury, br the nearest
      praotidal   eonvsyanoe, end Two Dollars (82) P=
      day for eaoh day ha may neosssarily be absent front
      hams as a wItinertin atlohcase?
morsble fB+.-ergs
                IL Shsppsrd, IL@       3


         yPrxotidsd,
                  eny witnesswho may he+* tneu
   eubpcroaasd, or 81:isU.have boea raaegnlssd or st-
   tached (IA +;fvtn tanC for his agpesranss before
   my   Ccurt,out 0r   the   county   or   his   raoibanoe,
   t.0 tsrttliy in a telwj @ass, and wbo rppesrs in
   oaaplianae with ssld dubposm or nit& t&e oblt-
   gotlonecd SW& mooppira~os OY bond, uu.lthe
   aaee la whlah hr is a w l~tnem lo meat ior II
   lacer day in the saz4 term or Court, not sro~d-
   ing ~GUT (41 doy8, 8h8u sot b3 psia 45img0
   for any edblrlonal trip ta ar trtw Cwrt he may
   8&a by ~sason af the rssstsing Or said uass,
   Woea ~ra$esion firs% had rad obtslasd frua
   the t&al ju8gs to sdre said trip, but shsll bs
            to reoeire hts per Eiw iQr t&8 lddb
   SfitltlSd.
   tloaal day8 hs may be in rtta4anee umn Ctmrt
   by wwm OS thrr ruestt~ bf the cats@.
HonQrable    t?eorge
                   B. Sheppard, Page 5


wh0 red68 iB Other OlXUtiO6, and they EaP be atta6hed If
they rail to attend;   (ThOFtiOr v. State, 34 S. x. 26b; r6-
versed on other grounds 35 S.W. 961; Code or CrlmInel Pro-
aedura, Artloles 475-l&~).
          It I6 stated in Teue Jurleprud6noe In a foot-
note on page 946 or ~ohum 44, 'tie uniro~   aot to eeeure
the attendanoa or rltaeseas tram rlthout tha etato In orlm-
lnlilOaS88 ha6 not a6 yet been adopted In Texas."

          In orIwIns.l6ases no one 16 ontltlad to witneee
fese uuk466 ha he8 been eubpoenaed, attaohed or reoognh6d
a6 8 witness. (Artiole  1080, Code or CriraiaalProaedura;
stowart v. state, 44 s. w. SW).
             As
              ahore Utatad, a aourt oaanot sompol the at-
teBdaBar               who 16 out or the &ate and a crab-
            or 8 witnese
pOWi ISSUed t0 6 ritn866 Who IS Out Of 6htlStat6 I8 Oi
60 r0me   Or erred  b6aaue6 the aaurt is6~hg  the subpowm
ha6 no jurlediotion outside the State and the Witness ae~a-
ad be attaahad or m60Ogniz0d IU euah aa666. Thu~rore      ,
Art1616 1036, Cod6 or Crimiaal Pmxedura, aI.lowIa&wlt-
area r.948 and mIleage can only apply In t&l6 State.
           5% thiah that It IS OlSU that It IS otiy wh6B
'a Witse68 appear8 in abedI      t0 au SUthOrIXed eubpcwua
 6hat ha 18 6zktltladto per dlea and mIleage as prwldad by
 ArtSala 1036, eupra.  Were a titQOli8ha6 neldmd in T6X66
 and was properlyeubpaesmed in thle State, In a falany oaea.
 but before aatually attaudl6g oourt ha6 aatually and in gooil
 faith aored Into another 6ts86, aald dtatma la obadleads
 to the eubpoeua woald ba entitled to the tileage going to
 and returning frauatha court or grand jurr, to and trctathe
 State line trtavellngby the nearest praatlaal route. aud his
 per dlew for Uaah day he may Iie6686a?.&fQtt-8 0-t.   and aaah
 day neesesary in travaling to and rrom the State line.
           With refsrenoe to pour 66ooad question, it xi11
 ba noted that the r*itnaUShe6 not beon subgoeuacrdin TuS66
 but haa voluntarily eooeptad 86rvlae ai subpoena In armthher
 stats and travel.6to the 6oact in thl6 State. It i6 Cl&
 opinion that the witnaae aust~be eabpaaaaed In th;tsstate
 In 6or6plianc6with Article 1036, supra, befoPs h6 ia en-
 titled to hls mIleage and per diem.a6 6 witnaas 6ndar said
Honorable   George E. Sheppard, Page 6


statute.  The statute does not authorize a witness who is
out of the state to voluntarilyaooapt aamios of subpoena
in another state. A witness attending oourt under the olr-
ourstances and faota set forth In your aeoond question
would not be entitled to his mileage or per dism.